Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  159814 & (27)(28)(29)(33)(34)                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159814
                                                                    COA: 348067
                                                                    Wayne CC: 18-007233-FH
  LATAUSHA FAITH SIMMONS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration of the application is
  GRANTED. The application for leave to appeal the May 23, 2019 order of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motions to stay, to dismiss,
  and for other miscellaneous relief are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2019
         p0702
                                                                               Clerk